DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
On pages 10-11, with respect to claim 17, Applicant argues that,
“…
However, Jung merely discloses that only viewing angle information is transmitted from the second image processing device to the first image processing device. See Fig. 5 and paragraph [0164] of Jung. That is, in Jung, the viewing angle information does not includes a number of faces of a surface that cover an area corresponding to a point of view and field of view of a user. Instead, in Jung, the viewing angle information is merely used to determine areas of an image to be transmitted to another information processing device.
Accordingly, Jung is also completely silent regarding any generating of a plurality of region information, each region information of the plurality of region information expressing a respective region on a spherical surface by a parameter including a number of the plurality of region information corresponding to the regions on the spherical surface, the number of the plurality of region information includes a number of faces of the spherical surface that cover an area corresponding to a point of view and field of view of a user.
The Office Action relies on Yagishita to alleviate the deficiencies of Lim and Jung. However, Yagishita discloses only that a header of an image compressed code includes a number of tiles of the entire master image file. See paragraph [0100] of Yagishita. Accordingly, Yagishita is also completely silent regarding any generating of a plurality of region information, each region information of the plurality of region information expressing a respective region on a spherical surface by a parameter including a number of the plurality of region information corresponding to the regions on the spherical surface, the number of the plurality of region information includes a number of faces of the spherical surface that cover an area corresponding to a point of view and field of view of a user.
inter alia, “circuitry configured to generate a plurality of region information ... by a parameter including a number of the plurality of region information corresponding to the regions of the spherical surface, wherein the number of the plurality of region information is included in a header area of an image file ... [and] wherein the number of the plurality of region information includes a number of faces of the spherical surface that cover an area corresponding to the point of view and field of view of the user,” as recited by claim 17 (emphasis added).”

In response, Examiner respectfully disagrees and submits that Jung states,
[0233] For example, it is assumed that a plurality of image areas included in the input frame is numbered from 1 to 8. In this case, viewing angle information may include indicators indicating image areas 1 to 4 corresponding to the field of view of the user among the plurality of images included in the input frame. 
[0234] Meanwhile, the processor 430 may transmit the plurality of image areas included in the input frame through different transmission channels. Specifically, the processor 430 may differently set bandwidths for a plurality of transmission channels that match the plurality of image areas, respectively. 
Based on paragraphs [0233]-[0234] above, Examiner respectfully submits that Jung teaches it is the first image processing device that generates a plurality of region information, not the second image processing device which transmits viewing angle information to the first image processing device and receives the requested image areas, including a parameter including a number of the plurality of region information.
Specifically, Jung teaches, 
(i) at least in Fig. 14 and [0228], the number of faces is equal to the number of a plurality of transmission channels to be used for transmission of the requested areas (in 
(ii) at least in Fig. 15 and [0228], the number of faces is half of the number of a plurality of transmission channels to be used for transmission of the requested areas (in case the total number of a plurality of transmission channels is only half of the total number of faces of the polyhedron).
As such, “the number of the plurality of region information including a number of faces of the spherical surface that cover an area corresponding to the point of view and field of view of the user” is equal to either (a) the number of a plurality of transmission channels to be used for transmission of the requested areas, or (b) the number of a plurality of transmission channels to be used for transmission of the requested areas multiplied by two depending on which embodiment among (i) or (ii) above are implemented.
Jung teaches the first image processing device transmits the requested image areas including metadata that specifies the number of the transmission channels being used in at least [0261] as,
[0261] In this case, the processor 530 may map at least one image area to corresponding faces among the faces of the polyhedron based on the metadata received from the transceiver 520 and render the output frame. According to an embodiment, metadata may include at least one piece of unique Identifier (ID) information of content (a unique ID of a content source), information on a plurality of transmission channels (for example, the number of a plurality of transmission channels), type information of a polyhedron corresponding to a plurality of image areas (for example, information related to mapping geometry such as an octahedron or an icosahedron), matching information between a plurality of transmission channels and a plurality of image areas, and quality information of image data of at least one of a plurality of image areas corresponding to viewing angle information (for example, a resolution value such 

Applicant’s arguments with respect to claims 1-4, 6, 10, 11, 15-19, and 21 on pages 12-14 are moot in view of the discussion of claim 17 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 2-3, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2017/0358126 A1 – hereinafter Lim), Jung et al. (US 2020/0388002 A1 – hereinafter Jung), and Yagishita et al. (US 2004/0131265 A1 – hereinafter Yagishita).
Regarding claim 17, Lim disclose information processing apparatus, comprising:
a generating section configured to generate a plurality of region information expressing regions on a spherical surface by signaling vertexes of each surface of surfaces of a polyhedron corresponding to coverage information of content (Figs. 5A-5C; Fig. 9; Figs. 10A-10C; Figs. 11A-11D; [0183]-[0192] – transforming spherical coordinates of each surface for each of surfaces of a polyhedron corresponding coverage information, which is a content image to 2D coordinates, e.g. represented by the vertices of the areas in the 2D image), by signaling the regions of the spherical surface formed by connecting the vertexes by shortest distances on the spherical surface in accordance with a number of the surfaces corresponding to the coverage (Figs. 5A-5C; Fig. 9; Figs. 10A-10C; Figs. 11A-11D; [0183]-[0192] – signaling each surface for each of surfaces of a polyhedron corresponding coverage information into surfaces of a corresponding 2D image, the number of the surfaces of the polyhedron is the same as the number of areas of the 2D image), and by a parameter including a number of the plurality of region information corresponding to the regions of the spherical surface ([0244]; Fig. 19D – type information include the number of faces and the shape of the surface), wherein the generating section is implemented via at least one processor (Fig. 2 – processor 210).
However, Lim does not disclose the number of the plurality of region information is included in a header area of an image file and the number of the plurality of region information corresponding to the regions of the spherical surface include only regions of the spherical surface included within a point of view and field of view of a user, wherein the number of the plurality of region information includes a number of faces of the spherical surface that cover an area corresponding to the point of view and field of view of the user.
	Jung discloses a number of a plurality of region information corresponding to the regions of a spherical surface include only regions of the spherical surface included within a point of view and field of view of a user ([0164]-[0167]; [0233]; [0235]-[0236] – receiving sensed user field of view and generating region information only for regions within the received information regarding user’s field of view), wherein the number of the plurality of region information includes a number of faces of the spherical surface that cover an area corresponding to the point of view and field of view of the user ([0261] – equal to either (a) the number of a plurality of transmission channels to be used for transmission of the requested areas in case the embodiment described in Fig. 14 and [0227] is implemented, or (b) the number of a plurality of transmission channels to be used for transmission of the requested areas multiplied by two in case the embodiment described in Fig. 15 and [0228] is implemented – also see “Response to Arguments” above).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Jung into the apparatus taught by Lim in order to generate information regarding only images that are within a point of view and field of view of a user to speed up processing and reduce the bandwidth of the transmission by not generating and sending information that is not needed for viewing.
	However, Lim and Jung do not disclose the number of the plurality of region information is included in a header area of an image file.
	Yagishita discloses a number of a plurality of region information is included in a header area of an image file ([0100]; Fig. 12; Fig. 18 – a number of tiles, which corresponds to a plurality of region information, is included in a header area of an image file to be distributed to a client device).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yagishita to include the number of the plurality of region information being distributed in the file in order to assist the display device in identifying the distributed regions so that the image can be processed for display properly.
(Fig. 12A).
Regarding claim 3, Lim also discloses in the plurality of region information, a representative point included in a region covered by a plurality of the vertexes is signaled (Figs. 12A-12C).
Regarding claim 18, Lim also discloses the plurality of region information forms a plurality of the regions of the spherical surface which are discontinuous (Figs. 9-10 - discontinuous at the edges of the 2D image).
Claims 1, 4, 6, 10-11, 15-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Oh et al. (US 2020/0084428 A1 – hereinafter Oh), Jung, and Yagishita.
Regarding claim 1, Lim discloses an information processing apparatus, comprising: a generating section configured to generate a plurality of region information expressing regions on a spherical surface by signaling angular widths of a horizontal direction and a vertical direction of each surface of surfaces of a polyhedron corresponding to coverage information of content (Figs. 5A-5C; Fig. 9; Figs. 10A-10C; Figs. 11A-11D; [0183]-[0192] – transforming spherical coordinates, comprising angular widths of horizontal and vertical directions (yaw and pitch angles, respectively) of each surface for each of surfaces of a polyhedron corresponding coverage information, which is a content image to 2D coordinates, e.g. represented by the vertices of the areas in the 2D image), by signaling surface regions formed on the spherical surface by using the signal in accordance with the number of the surfaces corresponding to the coverage information (Figs. 5A-5C; Fig. 9; Figs. 10A-10C; Figs. 11A-11D; [0183]-[0192] – signaling each surface for each of surfaces of a polyhedron corresponding coverage information into surfaces of a corresponding 2D image, the number of the surfaces of the polyhedron is the same as the number of areas of the 2D image), and by a parameter including a number of the plurality of region information corresponding to the regions of the spherical surface ([0244]; Fig. 19D – type information include the number of faces and the shape of the surface), wherein the generating section is implemented via at least one processor (Fig. 2 – processor 210)
Lim does not explicitly disclose signaling an angular width of a central direction of each surface for each of surfaces of a polyhedron, wherein the number of the plurality of region information is included in a header area of an image file and the number of the plurality of region information corresponding to the regions of the spherical surface include only regions of the spherical surface included within a point of view and field of view of a user, wherein the number of the plurality of region information includes a number of faces of the spherical surface that cover an area corresponding to the point of view and field of view of the user.
Oh discloses signaling an angular width of a central direction of a surface ([0008]-[0009]; [0018]-[0019]; [0172] – signaling the roll angle).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the apparatus taught by Lim to fully represent orientation of an object in the 3D space.
However, Lim and Oh do not disclose the number of the plurality of region information is included in a header area of an image file and the number of the plurality 
	Jung discloses a number of a plurality of region information corresponding to the regions of a spherical surface include only regions of the spherical surface included within a point of view and field of view of a user ([0164]-[0167]; [0233]; [0235]-[0236] - receiving sensed user field of view and generating region information only for regions within the received information regarding user’s field of view), wherein the number of the plurality of region information includes a number of faces of the spherical surface that cover an area corresponding to the point of view and field of view of the user ([0261] – equal to either (a) the number of a plurality of transmission channels to be used for transmission of the requested areas in case the embodiment described in Fig. 14 and [0227] is implemented, or (b) the number of a plurality of transmission channels to be used for transmission of the requested areas multiplied by two in case the embodiment described in Fig. 15 and [0228] is implemented – also see “Response to Arguments” above).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Jung into the apparatus taught by Lim and Oh in order to generate information regarding only images that are within a point of view and field of view of a user to speed up processing and 
However, Lim, Oh, and Jung do not disclose the number of the plurality of region information is included in a header area of an image file.
	Yagishita discloses a number of a plurality of region information is included in a header area of an image file ([0100]; Fig. 12; Fig. 18 – a number of tiles, which corresponds to a plurality of region information, is included in a header area of an image file to be distributed to a client device).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yagishita into the apparatus taught by Lim, Oh, and Jung to include the number of the plurality of region information being distributed in the file in order to assist the display device in identifying the distributed regions so that the image can be processed for display properly.
Regarding claim 4, Lim does not disclose the plurality of region information is signaled by an extended ISOBMFF.
On discloses a plurality of region information is signaled by an extended ISOBMFF (Fig. 19; [0091]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Oh above into the apparatus proposed in claim 1 to package the information using an existing format.
Regarding claim 6, Lim does not disclose the plurality of region information is signaled by an extended DASH MPD.
([0160]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Oh above into the apparatus proposed in claim 1 to package the information using an existing format.
Regarding claim 10, Lim does not disclose in the plurality of region information, the regions of the spherical surface are signaled by repeating a loop in accordance with the number of surfaces.
Oh discloses surface regions are signaled by repeating a loop in accordance with a number of surfaces (Fig. 17 – the code line ‘for (j=0;j<=num_regions; j++) {…}).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Oh above into the apparatus proposed in claim 1 to signal the surface regions efficiently and conveniently using common practices in coding.
Regarding claim 11, Lim does not disclose the plurality of region information includes a flag showing that a signaled region is covered or a region other than the signaled region is covered.
On discloses a plurality of region information includes a flag showing that a signaled region is covered or a region other than the signaled region is covered (Fig. 17 – at least region_id indicates a signaled region is covered).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate further the teachings of Oh above 
Claim 15 is rejected for the same reason as discussed in claim 1 above.
Claim 16 is rejected for the same reason as discussed in claim 1 above in view of Lim also disclosing a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute the information processing method ([0063]).
Regarding claim 19, Lim also discloses the plurality of region information forms a plurality of the regions of the spherical surface which are discontinuous (Figs. 9-10 – discontinuous at the edges of the 2D image).
Regarding claim 21, Jung also discloses the number of the plurality of region information is transmitted to another information processing apparatus (Fig. 5 – step 540 – transmitted by first image processing device 400 to second image processing device 500, which is the recited ‘another information processing apparatus’), and the image file is encoded by the information processing apparatus ([0146] – encoded and transmitted by the first image processing device 400) and decoded by the another information processing apparatus ([0156] – decoded by the second image processing device 500).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Jung into the apparatus taught as proposed in claim 1 in order to encode the image file before transmitting the file for playback in order to further reduce the bandwidth of the transmission.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUNG Q DANG/Primary Examiner, Art Unit 2484